 


109 HR 3620 IH: To provide for the renovation of runways at Malmstrom Air Force Base and Great Falls International Airport, Montana, and for other purposes.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3620 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the renovation of runways at Malmstrom Air Force Base and Great Falls International Airport, Montana, and for other purposes. 
 
 
1.Renovation of runways 
(a)Renovation at Malmstrom Air Force Base 
(1)In generalThe Secretary of Defense shall make funds available for the renovation of the runway at Malmstrom Air Force Base, Montana. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense such sums as may be necessary to carry out this subsection. 
(b)Renovation at Great Falls International Airport 
(1)In generalThe Secretary of Transportation shall make grants for the renovation and improvement of runways at Great Falls International Airport, Montana. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to carry out this subsection. 
2.Cooperation of Secretary of Transportation and Secretary of DefenseThe Secretary of Transportation shall work with the Secretary of Defense to temporarily open the runway at Malmstrom Air Force Base for aircraft operations.  
 
